EXHIBIT 10.45


FIRST AMENDMENT TO CREDIT AGREEMENT

        This First Amendment to Credit Agreement (the “Amendment”) is made as of
this 26th day of February, 2003 by and among ASCENT ASSURANCE, INC. (the
“Borrower”), and Credit Suisse First Boston Management Corporation (“CSFBM”).


W I T N E S S E T H

        WHEREAS, the Borrower and CSFBM are parties to that certain Credit
Agreement, dated as of April 17, 2001 (the “Credit Agreement”); and,

        WHEREAS, the parties hereto desire to amend the Credit Agreement,
subject to the terms and conditions contained herein.

        NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the adequacy of which is
hereby acknowledged, and subject to the terms and conditions hereof, the parties
hereto agree as follows:

        SECTION 1.    DEFINITIONS. Unless otherwise defined herein, all
capitalized terms shall have the meaning given to them in the Credit Agreement.

        SECTION 2.    AMENDMENT TO CREDIT AGREEMENT.

    2.1 Effective as of December 31, 2002, Exhibit G to the Credit Agreement is
hereby deleted in its entirety and replaced by inserting the following in its
stead:


“MINIMUM STATUTORY SURPLUS REQUIREMENT

  A.  Insurance Subsidiary   B.  Minimum Statutory Surplus Requirement for that
Insurance Subsidiary, as specified in Exhibit G to the Credit Agreement    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    1. National Foundation Life Insurance Company  $   5.7   2. National
Financial Insurance Company  $   1.4   3. American Insurance Company of Texas 
$   1.4   4. Freedom Life Insurance Company of America  $   7.0

        SECTION 3.    CONDITIONS PRECEDENT. The effectiveness of this Amendment
is expressly conditioned upon satisfaction of the following conditions
precedent:

    3.1 CSFBM shall have received copies of this Amendment duly executed by the
Borrower.


    3.2 CSFBM shall have received such other documents, certificates and
assurances as it shall reasonably request, all of which have been delivered on
or prior to the date hereof.


        SECTION 4.    REAFFIRMATION OF THE BORROWER. The Borrower hereby
represents and warrants to CSFBM that upon execution hereof no Event of Default
has occurred and is continuing under the Credit Agreement, and the Credit
Agreement, as so amended, shall remain in full force and effect.

        SECTION 5.    COUNTERPARTS. This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment on
the day and year specified above.

  ASCENT ASSURANCE, INC.   By: /s/ Patrick J. Mitchell   Name: Patrick J.
Mitchell   Title: Chairman of the Board and President       CREDIT SUISSE FIRST
BOSTON MANAGEMENT CORPORATION   By: /s/ Alan Freudenstein   Name: Alan
Freudenstein   Title: Managing Director



